 



Exhibit 10.15
CONSULTING AGREEMENT
     This Consulting Agreement (“Agreement”) dated as of January 3, 2007 is made
and entered into by and between Intellect Neurosciences, Inc, having its
principal place of business at 7 West 18th Street, New York, NY 10011
(“INTELLECT”), and Mark Germain, residing at 6 Olmsted Road, Scarsdale, NY 10583
(“Consultant”).
     WHEREAS, INTELLECT desires to acknowledge and recognize the pivotal role
that Consultant has played in the formation of INTELLECT;
     WHEREAS, INTELLECT desires to contractually engage the services of
Consultant to provide consulting services as described below; and
     WHEREAS, Consultant desires to be retained by INTELLECT to provide such
services as an independent contractor;
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and other good and valuable consideration, the parties hereby agree as follows:

  1.   Scope of Work.
Consultant will perform consulting services related to identifying, soliciting
and procuring collaboration agreements on behalf of INTELLECT, assisting in the
negotiation of such agreements and other activities related thereto (the
“Services”).     2.   Consulting Fees.
In consideration of the provision of Services, INTELLECT shall pay Consultant
consulting fees at the rate of $10,000 per month commencing January, 2006.. To
the extent permitted under INTELLECT’S applicable group health insurance policy,
INTELLECT shall provide health insurance to Consultant and his family without
any reimbursement from Consultant.         In addition, INTELLECT shall
reimburse Consultant for reasonable, documented business expenses incurred in
the performance of the Services. The foregoing notwithstanding, Consultant
agrees that all travel expenses (regardless of dollar amount) and all other
expenses in excess of $100 must be pre-approved by INTELLECT prior to Consultant
incurring any such expenses. INTELLECT will not be obligated to reimburse
Consultant for such expenses if such expenses are not pre-approved by INTELLECT.
Payment of approved and other reasonable, documented expenses will be made
within 30 days of INTELLECT’S receipt of such documentation.     3.   Revenue
Participation
In further consideration of the provision of Services and in recognition of the
significant historic and ongoing contributions of Consultant towards the
formation and growth of INTELLECT, Consultant shall be entitled to receive cash
payments in an amount equal to 2.5% of all revenues received by INTELLECT,
including payments received by INTELLECT from collaboration agreements (“Revenue
Participation”). For the avoidance of doubt, proceeds from the issuance of any
equity or debt securities, including the exercise of options or warrants to
purchase INTELLECT common or preferred stock, or any other financing activity
(other than a so-called “royalty” or similar financing), are excluded from the
definition of revenue. Payments are due to Consultant only upon the realization
of revenue by INTELLECT through the receipt of cash payments from third parties.

Page 1 of 5



--------------------------------------------------------------------------------



 



  4.   Limitation on Consulting Fees and Revenue Participation
Total amounts payable to Consultant under this Agreement shall not exceed $1
million, calculated by taking into account all Consulting Fees paid to
Consultant, cost of health insurance provided by INTELLECT to Consultant and his
family, and Revenue Participation payments pursuant to Paragraph 3 above. In
addition, amounts paid by INTELLECT to Consultant prior to the effective date of
this Agreement $119,070 shall be included in this calculation and be applied
towards the total amount of $1 million payable to Consultant.     5.  
Termination
This Agreement may be terminated at the option of INTELLECT with or without
cause, at any time, upon the delivery of written notice to Consultant, provided
however, that INTELLECT’s monetary obligations described in paragraphs 2 and 3
above shall continue to survive beyond such termination until Consultant has
received $1 million in total payments, calculated as described in paragraph 4
above.     6.   Manner of Performance.
Consultant represents that he has the requisite expertise, ability and legal
right to render the Services and will perform the Services in an efficient
manner. Consultant will abide by all laws, rules and regulations that apply to
the performance of the Services. Consultant will perform the Services out of his
home or at such other location(s) as mutually agreed by the parties.     7.  
Ownership of Intellectual Property.
Consultant agrees to promptly and fully disclose to the Company any and all
inventions, discoveries, trade secrets and improvements, whether or not
patentable and whether or not they are made, conceived or reduced to practice
during working hours or using the Company’s data or facilities, which he
develops, makes, conceives or reduces to practice during his service as a
director or consultant to the Company, either solely or jointly with others
(collectively, the “Developments”). All Developments shall be the sole property
of the Company, and Consultants hereby assigns to the Company, without further
compensation, all his rights, titles and interests in and to the Developments
and any and all related patents, patent applications, copyrights, copyright
applications, trademarks, trademark applications and trade names in the United
States and elsewhere. Consultant agrees to assist the Company in obtaining and
enforcing patent, copyright and other forms of legal protection for the
Developments in any country. Consultant understands that his obligations under
this Paragraph will continue after the termination of the Agreement. Consultant
hereby constitutes and appoints the Company, its successors and assigns, as his
true and lawful attorney, with full power of substitution for him, and in his
name, place and stead or otherwise, but on behalf of and for the benefit of the
Company, its successors and assigns, to take all actions and execute all
documents on behalf of Consultant necessary to effect the assignment set forth
in this Paragraph and does hereby declare that the appointment hereby made and
the powers hereby granted are coupled with an interest and are and shall be
irrevocable by Consultant in any manner or for any reason.     8.  
Confidentiality.
In the course of performing the Services, INTELLECT may provide Consultant with
information, or Consultant may learn information, that INTELLECT regards as
confidential or proprietary. Such information may include, but is not limited
to, operating and financial data and plans, trade secrets, know-how, processes,
documentation, software and computer programs and derivative works,

Page 2 of 5



--------------------------------------------------------------------------------



 



      inventions (whether patentable or not), improvements, copyrightable
material, strategic plans, or any other information, whether previously,
presently, or subsequently disclosed (“Confidential Information”). Confidential
Information includes all written information as well as all other information –
i.e. oral, visual, electronic, or transmitted by any other means, in whatever
format or storage medium, including by observation or examination of INTELLECT’s
facilities or practices, regardless of whether such information is marked
“confidential” or with words of similar import.         All Confidential
Information provided by INTELLECT to the Consultant or learned by Consultant
prior to or during the term of this Agreement shall be maintained by the
Consultant in confidence for a period of ten (10) years. Consultant agrees (i)
that he will hold the Confidential Information in confidence and maintain its
confidentiality; (ii) not to make any use of the Confidential Information except
to perform the Services; (iii) that he will not, without prior written consent
of INTELLECT, divulge, disclose, reveal, transmit, disseminate, share and or
otherwise communicate any Confidential Information to any third party, except if
required by law or judicial proceedings; and (iv) and that he will take all
steps necessary to enforce the provisions of this Agreement.         Consultant
agrees that all Confidential Information shall be and shall remain the sole
property of INTELLECT and that no license or other right to the Confidential
Information is granted to Consultant. No data or summaries/abstracts of the
Confidential Information may be released to any third party without the prior
written permission of INTELLECT.         Confidential Information shall not
include (i) information which is or becomes public through no fault of the
Consultant, (ii) information which is already known to the Consultant, or is
developed independently of the Services, or (iii) information obtained from a
third party not under a duty of confidentiality.     9.   Delivery of Documents.
Consultant agrees that INTELLECT owns all memoranda, notes, records, designs,
drawings, computations and other documents received by Consultant from INTELLECT
during the course of this Agreement and/or created by Consultant pursuant to
this Agreement. Upon termination or expiration of this Agreement, or at any
other time requested by INTELLECT, Consultant shall immediately deliver to
INTELLECT any and all such memoranda, notes, records, designs, drawings,
computations and other documents in Consultant’s possession or under
Consultant’s control, except for items retained by Consultant on a confidential
basis for purposes of documenting performance of his obligations hereunder.    
10.   Miscellaneous.

  (a)   No Assignment. This Agreement is not assignable by either party without
the prior written consent of the other party.     (b)   Independent Contractor.
The parties acknowledge and agree that the Consultant’s performance of services
under this Agreement shall be in the capacity of an independent contractor, and
not an employee of the Company. As such, for all purposes, the Consultant shall
be deemed to be an independent contractor, and not an employee, agent or partner
of, or joint venturer with, the Company. In this role, the Consultant shall be
free to exercise his discretion and independent judgment as to the method and
means of performance of the consulting services subject to this Agreement.
Accordingly, except as otherwise provided in this

Page 3 of 5



--------------------------------------------------------------------------------



 



      Agreement the Consultant shall not be entitled to any rights or benefits
to which any employee of the Company may be entitled. The Company shall not
withhold any amounts on account of any withholding or employment taxes from any
payments to the Consultant and it shall be the sole responsibility of the
Consultant to report and pay applicable income taxes on all such payments.    
(c)   Hold Harmless. The Company agrees to indemnify and hold harmless
Consultant and his agents and affiliates against and from any and all claims,
costs, damages, expenses (including attorneys’ fees), suits, liabilities and
losses (collectively, “Losses”) arising from the Consultant’s performance of his
duties hereunder.     (d)   Remedies. The parties agree that in addition to any
equitable remedies (including, without limitation, the right to injunctive
relief) which shall be available to INTELLECT in the event of a breach of this
Agreement by Consultant, INTELLECT shall be entitled to recover all damages
resulting from such breach and its reasonable costs, expenses and fees
(including reasonable attorney’s fees) incurred to enforce this Agreement.    
(e)   Choice of Law. The validity, interpretation and performance of this
Agreement shall be governed by and construed in accordance with the substantive
laws of the State of New York unless U.S. federal law preempts state law, in
which case federal law shall control. Should a dispute resolution and/or
arbitration require attendance by Consultant, it is agreed by both parties that
the proceedings will be held exclusively in the city and state of New York, and
each party consents to the jurisdiction of any court located in such city and
state.     (f)   Entire Agreement. This Agreement constitutes the full
understanding of the parties with respect to the matters contained herein and
may not be amended except by written instrument specifically referring to this
Agreement and signed by the parties.     (g)   Severability. The provisions of
this Agreement are severable. If any court of competent jurisdiction shall
finally determine that one or more of the provisions of this Agreement are
invalid or unenforceable, then this Agreement shall be deemed to be amended so
that such invalid or unenforceable provision(s) shall not apply, but all other
provisions, terms and conditions of this Agreement shall continue in full force
and effect.     (h)   Interpretation.
        The parties hereto acknowledge and agree that: (i) each party and its
counsel reviewed and negotiated the terms and provisions of this Agreement and
have contributed to its revision, (ii) the rule of construction to the effect
that any ambiguities are resolved against the drafting party shall not be
employed in the interpretation of this Agreement, and (iii) the terms and
provisions of this Agreement shall be construed fairly as to all parties hereto
and not in favor of or against any party, regardless of which party was
generally responsible for the preparation of this Agreement.

Page 4 of 5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the last dated signature below.
INTELLECT

         
By:
  /s/ Elliot Maza    
 
       
Name (print):
  Elliot Maza    
 
       
Title:
  Chief Financial Officer    
 
       
Date:
       
 
       

Consultant

         
By:
  /s/ Mark Germain    
 
       
Name (print):
  Mark Germain    
 
       
Title:
  Consultant    
 
       
Date:
       
 
       

Page 5 of 5